Exhibit 10.1

2019 CARBO CERAMICS INC. OMNIBUS INCENTIVE PLAN

1.

Purpose of the Plan

This 2019 CARBO Ceramics Inc. Omnibus Incentive Plan is intended to promote the
interests of the Company and its stockholders by providing the key employees of
the Company, and eligible Directors of CARBO Ceramics, with incentives and
rewards to encourage them to continue in the service of the Company.  The Plan
is designed to serve this goal by providing such employees and eligible
Directors with a proprietary interest in pursuing the long-term growth,
profitability and financial success of the Company.

2.

Definitions

As used in the Plan or in any instrument governing the terms of any Award, the
following definitions apply to the terms indicated below:

(a)“Award” means an Option or Other Award granted pursuant to the terms of the
plan.

(b)“Board” means the Board of Directors of CARBO Ceramics.

(c)“CARBO Ceramics” means CARBO Ceramics Inc., a Delaware corporation, and any
successor thereto.

(d)“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and all regulations, interpretations and administrative guidance issued
thereunder.

(e)“Committee” means the Compensation Committee of CARBO Ceramics or such other
committee appointed by the Board from time to time to administer the Plan (and
to otherwise exercise and perform the authority and functions assigned to the
Committee under the terms of the Plan) that meets the criteria set forth in
Section 4 of the Plan.

(f)“Common Stock” means the common stock of CARBO Ceramics, par value $0.01 per
share, or any other security into which such common stock shall be changed
pursuant to the adjustment provisions of Section 10 of the Plan.

(g)“Company” means CARBO Ceramics, together with its Subsidiaries.

(h)“Director” means a member of the Board who is not at the time of reference an
employee of the Company.

(i)“Disability” shall mean any physical or mental impairment which qualifies a
Participant for (i) disability benefits under any long-term disability plan
maintained by the Company, (ii) workers’ compensation total disability benefits
or (iii) Social Security disability benefits, or as otherwise determined by the
Board.  For purposes of this Plan, a Participant’s employment shall be deemed to
have terminated as a result of Disability on the date as of which he or she is
first entitled to receive disability benefits under such policy, law or
regulation; provided that with respect to any Award that is subject to Section
409A of the Code, if such Award provides for any payment or distribution upon a
Participant’s (i) Disability, then “Disability” shall have the meaning given to
such term in Section 1.409A-3(i)(4) of the Treasury Regulations or (ii)
termination of employment as a result of Disability, then such Participant’s
employment shall be deemed to have terminated as a result of Disability on the
date on which such Participant experiences a Separation from Service.

(j)“Effective Date” means the date on which the Plan is approved by the
stockholders of CARBO Ceramics.

(k)“Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and all regulations, interpretations and administrative guidance
issued thereunder.

(l)“Fair Market Value” means, with respect to a share of Common Stock, as of the
applicable date of determination, (i) the closing price of a share of Common
Stock, as reported on the principal securities exchange on which shares of
Common Stock are then listed or admitted to trading, on the date of
determination (or, if not reported on such date, on the next preceding date on
which such price was reported) or (ii) if the Common Stock is not listed or
admitted to trading on any securities exchange, the fair market value of a share
of Common Stock as reasonably determined by the Committee in its sole discretion
using a reasonable valuation method.

(m)“Option” means a stock option to purchase shares of Common Stock granted to a
Participant pursuant to Section 6.

(n)“Other Award” means an award granted to a Participant pursuant to Section 7.

 

--------------------------------------------------------------------------------

 

(o)“Participant” means a Director or employee of the Company who is eligible to
participate in the Plan and to whom one or more Awards have been granted
pursuant to the Plan and, following the death of any such Person, his
successors, heirs, executors and administrators, as the case may be.

(p)“Performance-Based Compensation” means compensation under Awards subject to
the terms of Section 8 hereof.

(q)“Performance Measures” means such measures as are described in Section 8.

(r)“Performance Percentage” means the factor determined pursuant to a
Performance Schedule that is to be applied to a Target Award and that reflects
actual performance compared to the Performance Target.

(s)“Performance Period” means the period of time during which the performance
goals must be met in order to determine the degree of payout and/or vesting with
respect to an Award.  Performance Periods may be overlapping.

(t)“Performance Schedule” means a schedule or other objective method for
determining the applicable Performance Percentage to be applied to each Target
Award.

(u)“Performance Target” means performance goals and objectives with respect to
Performance Measures for a Performance Period.

(v)“Person” means a “person” as such term is used in Section 13(d) and 14(d) of
the Exchange Act, including any “group” within the meaning of Section 13(d)(3)
under the Exchange Act.

(w)“Plan” means this 2019 CARBO Ceramics Inc. Omnibus Incentive Plan, as it may
be amended from time to time.

(x)“Securities Act” means the Securities Act of 1933, as amended from time to
time, and all regulations, interpretations and administrative guidance issued
thereunder.

(y)“Separation from Service” shall have the meaning set forth in Section 1.409A-
1(h) of the Treasury Regulations.

(z)“Specified Employee” shall have meaning set forth in Section 1.409A-1(i) of
the Treasury Regulations.

(aa)“Subsidiary” shall mean any entity that is directly or indirectly controlled
by CARBO Ceramics or any entity, including an acquired entity, in which CARBO
Ceramics has a significant equity interest, as determined by the Committee in
its sole discretion, provided that with respect to any Award that is subject to
Section 409A of the Code, “Subsidiary” shall mean a corporation or other entity
in a chain of corporations or other entities in which each corporation or other
entity, starting with CARBO Ceramics, has a controlling interest in another
corporation or other entity in the chain, ending with such corporation or other
entity.  For purposes of the preceding sentence, the term “controlling interest”
has the same meaning as provided in Section 1.414(c)-2(b)(2)(i) of the Treasury
Regulations, provided that the language “at least 50 percent” is used instead of
“at least 80 percent” each place it appears in Section 1.414(c)-2(b)(2)(i) of
the Treasury Regulations.  Notwithstanding the foregoing, for the purpose of
determining whether a corporation or other entity is a Subsidiary for purposes
of Section 5(a) hereof, if the Awards proposed to be granted to employees of
such corporation or other entity would be granted based upon legitimate business
criteria, the term “controlling interest” has the same meaning as provided in
Section 1.414(c)-2(b)(2)(i) of the Treasury Regulations, provided that the
language “at least 20 percent” is used instead of “at least 80 percent” each
place it appears in Code Section 1.414(c)-2(b)(2)(i). For purposes of
determining ownership of an interest in an organization, the rules of Sections
1.414(c)-3 and 1.414(c)-4 of the Treasury Regulations apply.

(bb)“Target Award” means a target Award determined by the Committee to be
payable upon satisfaction of any applicable Performance Targets.

(cc)“Treasury Regulations” shall mean the regulations promulgated under the Code
by the United States Internal Revenue Service, as amended.

(dd)“Voting Securities” means, at any time, CARBO Ceramics’ then outstanding
voting securities.

3.

Stock Subject to the Plan and Limitations on Awards

(a)Stock Subject to the Plan

The maximum number of shares of Common Stock that may be covered by Awards
granted under the Plan shall not exceed 2,500,000 shares of Common Stock in the
aggregate.  The maximum number of shares of Common Stock that may be issued
through Options designated

 

--------------------------------------------------------------------------------

 

as “incentive stock options” within the meaning of Section 422 of the Code under
the Plan shall not exceed 2,500,000 shares of Common Stock in the
aggregate.  The shares referred to in the preceding sentences of this paragraph
shall in each case be subject to adjustment as provided in Section 10 and the
following provisions of this Section 3.  Shares of Common Stock issued under the
Plan may be either authorized and unissued shares or treasury shares, or both,
at the sole discretion of the Committee.

For purposes of the preceding paragraph, shares of Common Stock covered by
Awards shall no longer available for grant under the Plan to the extent such
shares are (i) actually issued and delivered to a Participant (or such
Participant’s permitted transferees as described in the Plan) pursuant to the
Plan, (ii) withheld to pay the exercise price of an Award (iii) in the case of
Options or stock appreciation rights, withheld to satisfy any tax withholding
requirement in connection with such Award, (iv) to the extent an Award is
exercisable for or convertible into shares of Common Stock or cash, settled in
cash paid to the Participant or (v) subject to an exercised stock appreciation
right settled in shares of Common Stock, regardless of the number of shares of
Common Stock actually issued in connection with such stock appreciation
right.  For purposes of clarification, (w) shares of Common Stock purchased by
the Company on the open market with proceeds from the exercise price of Options
shall not become available for issuance under the Plan, (x) to the extent an
Award is not exercisable for or convertible into shares of Common Stock and is
settled for cash without the delivery of Common Stock, such shares will remain
available for grant under the Plan, (y) to the extent that an Award is granted
or shares of Common Stock are issued to a Participant subject to conditions
which may result in the forfeiture, cancellation or return of shares of Common
Stock underlying such Award to the Company, any shares forfeited, cancelled or
returned will again be available for grant under the Plan, and (z) to the extent
shares of Common Stock are withheld to satisfy any tax withholding requirement
in connection with an Award other than an Option or stock appreciation right,
such shares will again be available for grant under the Plan. Shares of Common
Stock covered by Awards granted pursuant to the Plan in connection with the
assumption, replacement, conversion or adjustment of outstanding equity-based
awards in the context of a corporate acquisition or merger (within the meaning
of Section 303A.08 of the New York Stock Exchange Listed Company Manual) shall
not count as issued under the Plan for purposes of this Section 3(a).

(b)Individual Award Limits

Subject to adjustment as provided in Section 10, the maximum number of shares of
Common Stock that may be covered by Awards granted under the Plan to any single
Participant in any calendar year shall not exceed 100,000 shares.  The amount
paid under the Plan to any single Participant in any calendar year with respect
to any cash-based Award shall not exceed $5,000,000.

4.

Administration of the Plan

(a)The Plan shall be administered by a committee of the Board of Directors
consisting of two or more persons, each of whom qualifies as a “non-employee
director” (within the meaning of Rule 16b-3 promulgated under Section 16 of the
Exchange Act) and as “independent” within the meaning of any applicable stock
exchange or similar regulatory authority.  The Committee shall, consistent with
the terms of the Plan, from time to time designate those employees and Directors
of the Company who shall be granted Awards under the Plan and the amount, type
and other terms and conditions of such Awards.  All of the powers and
responsibilities of the Committee under the Plan may be delegated by the
Committee, in writing, to any subcommittee thereof.  In addition, the Committee
may from time to time authorize a subcommittee consisting of one or more members
of the Board (including members who are employees of the Company) or officers of
CARBO Ceramics to grant Awards to persons who are not “executive officers” of
CARBO Ceramics (within the meaning of Rule 16a-1 under the Exchange Act),
subject to such restrictions and limitation as the Committee may specify and in
accordance with (and only to the extent permitted by) Section 157 of the
Delaware General Corporation Law.

(b)The Committee shall have full discretionary authority to administer the Plan,
including discretionary authority to interpret and construe any and all
provisions of the Plan and the terms of any Award (and any agreement evidencing
any Award) granted hereunder and to adopt and amend from time to time such rules
and regulations for the administration of the Plan as the Committee may deem
necessary or appropriate.  Without limiting the generality of the foregoing, the
Committee shall determine whether an authorized leave of absence, or absence in
military or government service, shall constitute termination of employment and
whether employment for any Person other than the Company shall constitute
employment for any purposes of the Plan.

(c)The employment of a Participant with the Company shall be deemed to have
terminated for all purposes of the Plan if such person is employed by or
provides services to a Person that is a Subsidiary of CARBO Ceramics and such
entity ceases to be a Subsidiary of CARBO Ceramics, unless the Committee
determines otherwise.  Decisions of the Committee shall be final, binding and
conclusive on all parties.

(d)On or after the date of grant of an Award under the Plan, the Committee may,
subject to applicable law and the limitations and requirements set forth herein,
(i) accelerate the date on which any such Award becomes vested, exercisable or
transferable, as the case may be, subject to the terms of Section 4(f) hereof,
(ii)  extend the term of any such Award, including, without limitation,
extending the period following a termination of a Participant’s employment
during which any such Award may remain outstanding, (iii) waive any conditions
to the vesting, exercisability or transferability, as the case may be, of any
such Award or (iv) provide for the accrual of dividends or dividend equivalents
with respect to any such Award; provided, that the Committee shall not have any
such authority to the extent that the grant of such authority would cause any
tax to become due under Section 409A of the Code; and provided, further, that no
payment in respect of accrued dividends or dividend equivalents shall be made
prior to the vesting of the relevant Award.

 

--------------------------------------------------------------------------------

 

(e)No member of the Committee shall be liable for any action, omission, or
determination relating to the Plan, and the Company shall indemnify and hold
harmless each member of the Committee and each other director or employee of the
Company to whom any duty or power relating to the administration or
interpretation of the Plan has been delegated against any cost or expense
(including counsel fees) or liability (including any sum paid in settlement of a
claim with the approval of the Committee) arising out of any action, omission or
determination relating to the Plan, unless, in either case, such action,
omission or determination was taken or made by such member, director or employee
in bad faith and without reasonable belief that it was in the best interests of
the Company.

(f)Notwithstanding any provision of this Plan to the contrary, and except as
provided in this Section 4(f) or in Section 19 hereof, equity-based Awards shall
not vest more rapidly than ratably over a three-year period, and no equity-based
Award shall vest prior to the first anniversary of the date on which such Award
was granted; provided, however, that (i) to the extent permitted by Section 409A
of the Code, the Committee may, in its sole discretion, provide for accelerated
vesting of any such Award on account of a Participant’s death or Disability,
(ii) to the extent permitted by Section 409A of the Code, the Committee may, in
its sole discretion, provide for accelerated vesting of any such Award upon the
achievement of performance criteria specified by the Committee, related to a
period of performance of one year or more (provided, that, except as provided in
item (i) of this sentence, no such Award shall vest prior to the first
anniversary of the date on which such Award was granted), and (iii) up to five
percent (5%) of the shares of Common Stock reserved for issuance under the Plan
may be granted subject to equity-based Awards with such other vesting
requirements (if any) as the Committee may establish in its sole discretion.

5.

Eligibility

(a)The Persons who shall be eligible to receive Awards pursuant to the Plan
shall be those employees and Directors of the Company whom the Committee shall
select from time to time, including those key employees (including officers of
CARBO Ceramics, whether or not they are members of the Board) who are largely
responsible for the management, growth and protection of the business of the
Company.  With respect to employees subject to U.S. income tax, Options and
stock appreciation rights shall only be granted to such employees who provide
direct services to CARBO Ceramics or a Subsidiary of CARBO Ceramics as of the
date of grant of the Option or stock appreciation right.  Each Award granted
under the Plan shall be evidenced by an instrument in writing in form and
substance approved by the Committee.

(b)Employees of Subsidiaries may participate in the Plan upon approval of Awards
to such employees by the Committee.  A Subsidiary’s participation in the Plan
may be conditioned upon the Subsidiary’s agreement to reimburse the Company for
costs and expenses of such participation, as determined by the Company.  The
Committee may terminate the Subsidiary’s participation in the Plan at any time
and for any reason.  If a Subsidiary’s participation in the Plan shall
terminate, such termination shall not relieve it of any obligations theretofore
incurred by it under the Plan, except with the approval of the Committee, and
the Committee shall determine, in its sole discretion, the extent to which
employees of the Subsidiary may continue to participate in the Plan with respect
to previously granted Awards.  Unless the Committee determines otherwise, a
Subsidiary’s participation in the Plan shall terminate upon the occurrence of
any event that results in such entity no longer constituting a Subsidiary as
defined herein; provided, however, that such termination shall not relieve such
Subsidiary of any of its obligations to the Company theretofore incurred by it
under the Plan, except with the approval of the Committee.  Notwithstanding the
foregoing, unless otherwise specified by the Committee, upon any such Subsidiary
ceasing to be a Subsidiary as defined herein, the Participants employed by such
Subsidiary shall be deemed to have terminated employment for purposes of the
Plan.  With respect to Awards subject to Section 409A of the Code, for purposes
of determining whether a distribution is due to a Participant, such
Participant’s employment shall be deemed terminated as described in the
preceding sentence only if the Committee determines that a Separation from
Service has occurred.

6.

Options

The Committee may from time to time grant Options, subject to the following
terms and conditions:

(a)Exercise Price

The exercise price per share of Common Stock covered by any Option shall be not
less than 100% of the Fair Market Value of a share of Common Stock on the date
on which such Option is granted.  The agreement evidencing the award of each
Option shall clearly identify such Option as either an “incentive stock option”
within the meaning of Section 422 of the Code or as a non-qualified stock
option.

(b)Term and Exercise of Options

(1)Each Option shall become vested and exercisable on such date or dates, during
such period and for such number of shares of Common Stock as shall be determined
by the Committee and specified in the agreement evidencing such Option;
provided, however that no Option shall be exercisable after the expiration of
ten years from the date such Option is granted; and, provided, further, that
each Option shall be subject to earlier termination, expiration or cancellation
as provided in the Plan or in the agreement evidencing such Option.

(2)Each Option may be exercised in whole or in part.  The partial exercise of an
Option shall not cause the expiration, termination or cancellation of the
remaining portion thereof.

 

--------------------------------------------------------------------------------

 

(3)An Option shall be exercised by such methods and procedures as the Committee
determines from time to time, including without limitation through net physical
settlement or other method of cashless exercise.

(4)Options may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent and
distribution and may be exercised, during the lifetime of a Participant, only by
the Participant; provided, however that the Committee may (but shall not be
obligated to) permit Options that are not incentive stock options to be sold,
pledged, assigned, hypothecated, transferred, or disposed of, on a general or
specific basis, subject to such conditions and limitations as the Committee may
determine.

(c)Effect of Termination of Employment or Other Relationship

The agreement evidencing the award of each Option shall specify the consequences
with respect to such Option (if any) of the Participant’s termination of
employment or service as a Director or other relationship between the Company
and the Participant holding the Option, a leave of absence and the Participant’s
death or Disability.

(d)Special Rules for Incentive Stock Options

(1)The aggregate Fair Market Value of shares of Common Stock with respect to
which “incentive stock options” (within the meaning of Section 422 of the Code)
are exercisable for the first time by a Participant during any calendar year
under the Plan and any other stock option plan of CARBO Ceramics or any of its
“subsidiaries” (within the meaning of Section 424 of the Code) shall not exceed
$100,000.  Such Fair Market Value shall be determined as of the date on which
each such incentive stock option is granted.  In the event that the aggregate
Fair Market Value of shares of Common Stock with respect to such incentive stock
options exceeds $100,000, then incentive stock options granted hereunder to such
Participant shall, to the extent and in the order required by regulations
promulgated under the Code (or any other authority having the force of
regulations), automatically be deemed to be non-qualified stock options, but all
other terms and provisions of such incentive stock options shall remain
unchanged.  In the absence of such regulations (and authority), or in the event
such regulations (or authority) require or permit a designation of which Options
shall cease to constitute incentive stock options, incentive stock options
granted hereunder shall, to the extent of such excess and in the order in which
they were granted, automatically be deemed to be non-qualified stock options,
but all other terms and provisions of such incentive stock options shall remain
unchanged.

(2)No incentive stock option may be granted to an individual if at the time of
the proposed grant, such individual owns stock possessing more than ten percent
of the total combined voting power of all classes of stock of CARBO Ceramics or
any of its “subsidiaries” (within the meaning of Section 424 of the Code),
unless (i) the exercise price of such incentive stock option is at least one
hundred and ten percent of the Fair Market Value of a share of Common Stock at
the time such incentive stock option is granted and (ii) such incentive stock
option is not exercisable after the expiration of five years from the date such
incentive stock option is granted.

7.

Other Awards

(a)The Committee may grant cash-based, equity-based or equity-related awards not
otherwise described herein in such amounts and subject to such terms and
conditions as the Committee shall determine.  Without limiting the generality of
the preceding sentence, each such Other Award may (i) involve the transfer of
actual shares of Common Stock to Participants, either at the time of grant or
thereafter, or payment in cash or otherwise of amounts based on the value of
shares of Common Stock, (ii) be subject to performance-based and/or
service-based conditions, (iii) be in the form of cash, stock appreciation
rights, phantom stock, restricted stock, restricted stock units, performance
shares, deferred share units or share-denominated performance units, (iv) be
designed to comply with applicable laws of jurisdictions other than the United
States and (v) be Performance-Based Compensation; provided, that each
equity-based or equity-related Other Award shall be denominated in, or shall
have a value determined by reference to, a number of shares of Common Stock that
is specified (or will be determined using a formula that is specified) at the
time of the grant of such Other Award.  The exercise price per share of Common
Stock covered by any stock appreciation right shall be not less than 100% of the
Fair Market Value of a share of Common Stock on the date on which such stock
appreciation right is granted, and the compensation payable pursuant to any
stock appreciation right shall not exceed the excess of the Fair Market Value of
a share of Common Stock on the date on which such stock appreciation right is
exercised over the exercise price.  No stock appreciation right shall be
exercisable after the expiration of ten years from the date such stock
appreciation right is granted; provided, however, that each stock appreciation
right shall be subject to earlier termination, expiration or cancellation as
provided in the Plan or in the agreement evidencing such stock appreciation
right.

(b)The agreement evidencing each Other Award shall specify the consequences with
respect to such Award (if any) of the Participant’s termination of employment or
service as a Director or other relationship between the Company and the
Participant holding such Award, a leave of absence, and the Participant’s death
or Disability.

 

--------------------------------------------------------------------------------

 

8.

Performance-Based Compensation

(a)Discretionary Reduction

The Committee may, in its discretion, reduce or eliminate the amount payable to
any Participant with respect to an Award that is designated as Performance-Based
Compensation, based on such factors as the Committee may deem relevant, but the
Committee may not increase any such amount above the amount established in
accordance with the relevant Performance Schedule.  For purposes of clarity, the
Committee may exercise the discretion provided for by the foregoing sentence in
a non-uniform manner among Participants.

(b)Performance Measures

The Performance Targets upon which the payment or vesting of any Award (other
than Options and stock appreciation rights) that is designated as
Performance-Based Compensation depends shall relate to one or more of the
following Performance Measures or any other measures chosen by the Committee:
(i) net income or operating net income (before or after taxes, interest,
depreciation, amortization, and/or nonrecurring/unusual items), (ii) return on
assets, return on capital, return on equity, return on economic capital, return
on other measures of capital, return on sales or other financial criteria, (iii)
revenue or net sales, (iv) gross profit or operating gross profit, (v) cash
flow, (vi) productivity or efficiency ratios, (vii) share price or total
stockholder return, (viii) earnings per share, (ix) budget and expense
management, (x) customer and product measures, including market share, high
value client growth, and customer growth, (xi) working capital turnover and
targets, (xii) margins, (xiii) economic value added or other value added
measurements, (xiv) sales volume or other sales performance criteria, (xv) goals
related to the research, development, implementation or marketing of new
products or business initiatives, and (xvi) safety record and/or performance, as
determined by statistical or numerical calculations for safety matters, such as
number of lost-time accidents or total recordable incidence rate (TRIR), in any
such case (A) considered absolutely or relative to historic performance or
relative to one or more other businesses and (B) determined for the Company or
any business unit or division thereof.

The measurement of any Performance Measure(s) may exclude the impact of charges
for restructurings, discontinued operations, extraordinary items, and other
unusual or non-recurring items, and the cumulative effects of accounting
changes, each as defined by generally accepted accounting principles and as
identified in the Company’s audited financial statements, including the notes
thereto.  Any Performance Measure(s) may be used to measure the performance of
any Participant or group of Participants, or the Company or a Subsidiary as a
whole or any business unit of the Company or any Subsidiary or any combination
thereof, as the Committee may deem appropriate, or any of the above Performance
Measures as compared to the performance of a group of comparator companies, or a
published or special index that the Committee, in its sole discretion, deems
appropriate.

9.

Payments and Deferrals

(a)Payment of vested Awards may be in the form of cash, Common Stock or
combinations thereof as the Committee shall determine, subject to such terms,
conditions, restrictions and limitations as it may impose.  The Committee may
(i) postpone the exercise of Options or stock appreciation rights (but not
beyond their expiration dates), (ii) require or permit Participants to elect to
defer the receipt or issuance of shares of Common Stock pursuant to Awards or
the settlement of Awards in cash under such rules and procedures as it may
establish, in its discretion, from time to time, and (iii) provide for deferred
settlements of Awards including the payment or crediting of earnings on deferred
amounts, or the payment or crediting of dividend equivalents where the deferred
amounts are denominated in common share equivalents.  Notwithstanding the
foregoing, with respect to any Award subject to Section 409A of the Code, the
Committee shall not take any action described in the preceding sentence unless
it determines that such action will not result in any adverse tax consequences
for any Participant under Section 409A of the Code.

(b)If, pursuant to any Award granted under the Plan, a Participant is entitled
to receive a payment on a specified date, such payment shall be deemed made as
of such specified date if it is made (i) not earlier than 30 days before such
specified date and (ii) not later than December 31 of the year in which such
specified date occurs or, if later, the fifteenth day of the third month
following such specified date, in each case provided that the Participant shall
not be permitted, directly or indirectly, to designate the taxable year in which
such payment is made.

(c)Notwithstanding the foregoing, if a Participant is a Specified Employee at
the time of his or her Separation from Service, any payment(s) with respect to
any Award subject to Section 409A of the Code to which such Participant would
otherwise be entitled by reason of such Separation from Service shall be made on
the date that is six months after the Participant’s Separation from Service (or,
if earlier, the date of the Participant’s death).

(d)If, pursuant to any Award granted under the Plan, a Participant is entitled
to a series of installment payments, such Participant’s right to the series of
installment payments shall be treated as a right to a series of separate
payments and not as a right to a single payment.  For purposes of the preceding
sentence, the term “series of installment payments” has the same meaning as
provided in Section 1.409A-2(b)(2)(iii) of the Treasury Regulations.

 

--------------------------------------------------------------------------------

 

10.

Adjustment Upon Certain Changes

(a)In the event of any change in the Company’s capital structure on account of
(i) any extraordinary dividend, stock dividend, stock split, reverse stock
split, or any similar equity restructuring, or (ii) any combination or exchange
of equity securities, merger, consolidation, recapitalization, reorganization,
divesture or other distribution (other than ordinary cash dividends) of assets
to stockholders, or any other similar event affecting the Company’s capital
structure, to the extent necessary to prevent the enlargement or diminution of
the rights of Participants, the Committee shall make such adjustments as it
deems necessary or appropriate to (A) the maximum number of shares of Common
Stock that may be issued through Awards under the Plan, (B) the maximum number
of shares of Common Stock that may be issued through Options under the Plan, (C)
the maximum number of shares that may be granted to any individual Participant
under the Plan; (D) the number or kind of shares subject to an outstanding
Award; (E) subject to the limitation contained in Section 10(d), the exercise
price applicable to an outstanding Award; (F) any measure of performance that
relates to an outstanding Award; and (G) any other terms or conditions of
outstanding Awards as the Committee in its discretion deems appropriate, in each
case in order to reflect such change in the Common Stock.

(b)Subject to any required action by the stockholders of the Company, in the
event that the Company shall be the surviving corporation in any merger or
consolidation (except a merger or consolidation as a result of which the holders
of shares of Common Stock receive securities of another corporation), the Awards
outstanding on the date of such merger or consolidation shall pertain to and
apply to the securities that a holder of the number of shares of Common Stock
subject to any such Awards would have received in such merger or consolidation
(it being understood that if, in connection with such transaction, the
stockholders of the Company retain their shares of Common Stock and are not
entitled to any additional or other consideration, the Awards shall not be
affected by such transaction).

(c)In the event of (i) a dissolution or liquidation of the Company, (ii) a sale
of all or substantially all of the Company’s assets, (iii) a merger or
consolidation involving the Company in which the Company is not the surviving
corporation or (iv) a merger or consolidation in which the Company is the
surviving corporation but the holders of shares of Common Stock receive
securities of another corporation and/or other property, including cash, the
Committee shall (x) provide for the exchange of each Option or Other Award
outstanding immediately prior to such event (whether or not then exercisable or
vested) for a right with respect to some or all of the property for which the
stock underlying such Option or Other Award is exchanged and, incident thereto,
make any adjustment in the exercise price of the Options or stock appreciation
rights or the number or kind of securities or amount of property subject to any
Award and/or (y) cancel, effective immediately prior to such event, any
outstanding Award (whether or not exercisable or vested) and in full
consideration of such cancellation pay to the Participant an amount in cash,
with respect to each underlying share of Common Stock, equal to the excess of
(A) the value, as determined by the Committee in its discretion of securities
and/or property (including cash) received by such holders of shares of Common
Stock as a result of such event over (B) the exercise price, if applicable, in
each case, as the Committee may consider, in its sole discretion, necessary or
appropriate to prevent dilution or enlargement of rights.  Notwithstanding the
foregoing, in the event the transaction described in item (i), (ii), (iii) or
(iv) of this Section 10(c) constitutes a Change in Control, the provisions of
Section 19 hereof shall govern the vesting of such Option or Other Award (or the
right or amount of cash such Option or Other Award is exchanged for pursuant to
this Section 10(c)).

(d)Notwithstanding any provision of this Plan to the contrary, in no event shall
(i) any repricing (within the meaning of U.S. generally accepted accounting
principles or any applicable stock exchange rule) of Awards issued under the
Plan be permitted at any time under any circumstances, (ii) any new Awards be
issued in substitution for outstanding Awards previously granted to Participants
if such action would be considered a repricing (within the meaning of U.S.
generally accepted accounting principles or any applicable stock exchange rule)
or (iii) any Option or stock appreciation right (x) have its exercise price be
reduced or (y) be purchased (or otherwise “cashed out”) by the Company if, on
the date of such purchase, the exercise price per share of Common Stock covered
by such Option or stock appreciation right is less than 100% of the Fair Market
Value of a share of Common Stock on such date.

(e)Notwithstanding anything to the contrary in this Section 10, any action taken
under this Section 10: (i) with respect to incentive stock options, shall be
taken only to the extent that it does not constitute a “modification” within the
meaning of Section 424(h)(3) of the Code, (ii) shall be made in a manner that
does not adversely affect the exemption provided pursuant to Rule 16b-3 under
the Exchange Act, and (iii) with respect to Awards subject to Section 409A of
the Code, shall conform to the requirements of Section 409A of the Code. The
Company shall give each Participant notice of an adjustment, substitution,
cancellation or other action hereunder and, upon notice, such adjustment,
substitution, cancellation or other action shall be conclusive and binding for
all purposes.  Notwithstanding the foregoing, the Committee may, in its
discretion, decline to take action under this Section 10 with respect to any
Award if the Committee determines that such action would violate (or cause the
Award to violate) applicable law or result in adverse tax consequences to the
Participant or to the Company.  No provision of this Section 10 shall be given
effect to the extent that such provision would cause any tax to become due under
Section 409A of the Code.

(f)Except as expressly provided in the Plan, no Participant shall have any
rights by reason of any subdivision or consolidation of shares of stock of any
class, the payment of any dividend, any increase or decrease in the number of
shares of stock of any class or any dissolution, liquidation, merger or
consolidation of CARBO Ceramics or any other corporation.  Except as expressly
provided in the Plan, no issuance by CARBO Ceramics of shares of stock of any
class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number of shares or amount of other property subject to, or the terms related
to, any Award.

 

--------------------------------------------------------------------------------

 

11.

Rights Under the Plan

Except as otherwise expressly provided in any Award grant agreement, no person
shall have any rights as a stockholder with respect to any shares of Common
Stock covered by or relating to any Award granted pursuant to the Plan until the
date (if any) of the issuance of a stock certificate with respect to such shares
or the date as of which the Company records the Participant or his or her
nominee as the owner of such shares, free and clear of any restrictions or
conditions pursuant to the Plan or any grant agreement hereunder, in its books
and records.  Except as otherwise expressly provided in Section 10 hereof, no
adjustment of any Award shall be made for dividends or other rights for which
the record date occurs prior to the date such stock certificate is issued or
such record is made.  Nothing in this Section 11 is intended, or should be
construed, to limit the authority of the Committee to cause the Company to make
payments based on the dividends that would be payable with respect to any share
of Common Stock underlying an Award if such share were issued or outstanding on
the record date of such dividends, or from granting rights hereunder related to
such dividends.

The Company shall not have any obligation to establish any separate fund or
trust or other segregation of assets to provide for payments under the Plan.  To
the extent any person acquires any rights to receive payments hereunder from the
Company, such rights shall be no greater than those of an unsecured creditor.

12.

No Special Employment Rights; No Right to Award

(a)Nothing contained in the Plan or any Award shall confer upon any Participant
any right with respect to the continuation of his or her employment by or
service to the Company or interfere in any way with the right of the Company at
any time to terminate such employment or service or to increase or decrease the
compensation of the Participant from the rate in existence at the time of the
grant of an Award.

(b)No person shall have any claim or right to receive an Award hereunder.  The
Committee’s granting of an Award to a Participant at any time shall neither
require the Committee to grant any subsequent Award to such Participant (or any
Award to any other Participant or other person) at any time, nor preclude the
Committee from making subsequent grants to such Participant or any other
Participant or other person.

13.

Securities Matters

(a)CARBO Ceramics shall be under no obligation to effect the registration
pursuant to the Securities Act of any shares of Common Stock to be issued
hereunder or to effect similar compliance under any state or non-U.S.
laws.  Notwithstanding anything herein to the contrary, CARBO Ceramics shall not
be obligated to cause to be issued or delivered any certificates evidencing
shares or recordation by the Company of the Participant or his or her nominee as
the owner of Common Stock pursuant to the Plan unless and until CARBO Ceramics
is advised by its counsel that the issuance and delivery of such certificates is
in compliance with all applicable laws, regulations of governmental authority
and the requirements of any securities exchange on which shares of Common Stock
are traded.  The Committee may require, as a condition to the issuance and
delivery of certificates evidencing shares or recordation by the Company of the
Participant or his or her nominee as the owner of Common Stock pursuant to the
terms hereof, that the recipient of such shares make such covenants, agreements
and representations, and that such certificates bear such legends, as the
Committee deems necessary or desirable.

(b)The exercise of any Option granted hereunder shall only be effective at such
time as counsel to CARBO Ceramics shall have determined that the issuance and
delivery of shares of Common Stock pursuant to such exercise is in compliance
with all applicable laws and regulations and the requirements of any securities
exchange on which shares of Common Stock are traded.  CARBO Ceramics may, in its
sole discretion, defer the effectiveness of an exercise of an Option hereunder
or the issuance or transfer of shares of Common Stock pursuant to any Award
pending or to ensure compliance under federal, state or non-U.S. securities
laws.  CARBO Ceramics shall inform the Participant in writing of its decision to
defer the effectiveness of the exercise of an Option or the issuance or transfer
of shares of Common Stock pursuant to any Award.  During the period that the
effectiveness of the exercise of an Option has been deferred, the Participant
may, by written notice, withdraw such exercise and obtain the refund of any
amount paid with respect thereto.

14.

Withholding Taxes

(a)Payment of Taxes

Participants shall be solely responsible for any applicable taxes (including
without limitation income and excise taxes) and penalties, and any interest that
accrues thereon, which they incur in connection with the receipt, vesting,
settlement or exercise of any Award.  Notwithstanding any provision of this Plan
to the contrary, in no event shall the Company or any Subsidiary be liable to a
Participant on account of an Award’s failure to (i) qualify for favorable U.S.
or non-U.S. tax treatment or (ii) avoid adverse tax treatment under U.S. or
non-U.S. law, including, without limitation, Section 409A of the Code.

 

--------------------------------------------------------------------------------

 

(b)Cash Remittance

Whenever shares of Common Stock are to be issued upon the exercise, grant or
vesting of an Award, and whenever any cash amount shall become payable in
respect of any Award, CARBO Ceramics shall have the right to require the
Participant to remit to CARBO Ceramics in cash an amount sufficient to satisfy
federal, state, local and/or non-U.S. withholding tax requirements, if any,
attributable to such exercise, grant, vesting or payment prior to the delivery
of any certificate or certificates for such shares or recordation by the Company
of the Participant or his or her nominee as the owner of such shares or the
effectiveness of the lapse of such restrictions or making of such payment.  In
addition, upon the exercise or settlement of any Award in cash, or any payment
with respect to any Award, CARBO Ceramics shall have the right to withhold from
any payment required to be made pursuant thereto an amount sufficient to satisfy
the federal, state, local and/or non-U.S. withholding tax requirements, if any,
attributable to such exercise, settlement or payment.

(c)Stock Remittance

At the election of the Participant, subject to the approval of the Committee,
when shares of Common Stock are to be issued upon the exercise, grant or vesting
of an Award, the Participant may tender to CARBO Ceramics a number of shares of
Common Stock that have been owned by the Participant for at least six months (or
such other period as the Committee may determine) having a Fair Market Value at
the tender date determined by the Committee to be sufficient to satisfy the
minimum federal, state, local and/or non-U.S. withholding tax requirements, if
any, attributable to such exercise, grant or vesting, but not greater than the
minimum withholding obligations.  Such election shall satisfy the Participant’s
obligations under Section 14(a) hereof, if any.

(d)Stock Withholding

At the election of the Participant, subject to the approval of the Committee,
when shares of Common Stock are to be issued upon the exercise, grant or vesting
of an Award, CARBO Ceramics shall withhold a number of such shares having a Fair
Market Value at the exercise date determined by the Committee to be sufficient
to satisfy the minimum federal, state, local and/or non-U.S. withholding tax
requirements, if any, attributable to such exercise, grant or vesting, but not
greater than the minimum withholding obligations.  Such election shall satisfy
the Participant’s obligations under Section 14(a) hereof, if any.

15.

Amendment or Termination of the Plan

(a)The Plan and any Award may be amended, suspended or terminated at any time by
the Board, provided that no amendment shall be made without stockholder
approval, if stockholder approval is required under then applicable law,
including any applicable tax, stock exchange or accounting rules, and further
provided that no amendment to the Plan or any Award shall violate the
prohibition on repricing contained in Section 10(d).  Notwithstanding the
foregoing, with respect to Awards subject to Section 409A of the Code, any
amendment, suspension or termination of the Plan or any such Award shall conform
to the requirements of Section 409A of the Code.  Except as otherwise provided
in Section 15(b), no termination, suspension or amendment of the Plan or any
Award shall adversely affect the right of any Participant with respect to any
Award theretofore granted, as determined by the Committee, without such
Participant’s written consent.

(b)The Committee may amend or modify the terms and conditions of an Award to the
extent that the Committee determines, in its sole discretion, that the terms and
conditions of the Award violate or may violate Section 409A of the Code;
provided, however, that (i) no such amendment or modification shall be made
without the Participant’s written consent if such amendment or modification
would violate the terms and conditions of any other agreement between the
Participant and the Company and (ii) unless the Committee determines otherwise,
any such amendment or modification of an Award made pursuant to this Section
15(b) shall maintain, to the maximum extent practicable, the original intent of
the applicable Award provision without contravening the provisions of Section
409A of the Code. The amendment or modification of any Award pursuant to this
Section 15(b) shall be at the Committee’s sole discretion and the Committee
shall not be obligated to amend or modify any Award or the Plan, nor shall the
Company be liable for any adverse tax or other consequences to a Participant
resulting from such amendments or modifications or the Committee’s failure to
make any such amendments or modifications for purposes of complying with Section
409A of the Code or for any other purpose.  To the extent the Committee amends
or modifies an Award pursuant to this Section 15(b), the Participant shall
receive notification of any such changes to his or her Award and, unless the
Committee determines otherwise, the changes described in such notification shall
be deemed to amend the terms and conditions of the Award and the applicable
agreement governing the terms of such Award.

16.

No Obligation to Exercise

The grant to a Participant of an Award shall impose no obligation upon such
Participant to exercise such Award.

17.

Transfers Upon Death

Upon the death of a Participant, outstanding Awards granted to such Participant
may be exercised only by the executors or administrators of the Participant’s
estate or by any person or persons who shall have acquired such right to
exercise by will or by the laws of descent and

 

--------------------------------------------------------------------------------

 

distribution.  No transfer by will or the laws of descent and distribution of
any Award, or the right to exercise any Award, shall be effective to bind CARBO
Ceramics unless the Committee shall have been furnished with (a) written notice
thereof and with a copy of the will and/or such evidence as the Committee may
deem necessary to establish the validity of the transfer and (b)  an agreement
by the transferee to comply with all the terms and conditions of the Award that
are or would have been applicable to the Participant and to be bound by the
acknowledgements made by the Participant in connection with the grant of the
Award.

18.

Expenses and Receipts

The expenses of the Plan shall be paid by CARBO Ceramics.  Any proceeds received
by CARBO Ceramics in connection with any Award will be used for general
corporate purposes.

19.

Change in Control

(a)Upon a Change in Control, (i) each outstanding Award that is eligible to vest
based solely on the passage of time and/or the Participant’s continued service
to the Company shall become fully vested and exercisable or settled in cash or
stock, as applicable, and all restrictions thereon shall lapse and (ii) each
outstanding Award that is eligible to vest based on the achievement of
performance criteria shall vest and become exercisable or settled in cash or
stock, as applicable, and the restrictions thereon shall lapse, as to a pro-rata
portion of the “target” of such Award (i.e., with respect to a number of shares
of Common Stock underlying such Award or the amount of cash under such Award
that is equal to (a) the total number of shares of Common Stock underlying such
Award or cash amount under such Award (including a Participant’s Target Award,
to the extent applicable) that would be eligible to vest based on meeting
“target” performance during a performance period that includes the date of the
Change in Control, multiplied by (b) a fraction, the numerator of which is the
number of days during such performance period that have elapsed prior to (and
including) the date of the Change in Control and the denominator of which is the
total number of days in such performance period, in each case as determined by
the Committee).  Any portion of a performance-based vesting award that does not
vest pursuant to clause (ii) of the preceding sentence shall be forfeited as of
the date of the Change in Control and the Participant shall have no further
rights with respect thereto.  

(b)For purposes of the Plan and any agreement governing the terms of any Award
hereunder, the term “Change in Control” means the occurrence of any of the
following after the Effective Date: (i) the occurrence of a change in control of
the Company of a nature that would be required to be reported or is reported in
response to Item 5.01 of the current report on Form 8- K, as in effect on the
Effective Date, pursuant to Sections 13 or 15(d) of the Exchange Act; or (ii)
any Person is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 30% or more of the combined voting power of the Company’s
outstanding securities (other than any Person who was a “beneficial owner” of
securities of the Company representing 30% or more of the combined voting power
of the Company’s outstanding securities prior to the Effective Date); or (iii)
individuals who constitute the Board on the Effective Date (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the members of
the Board, provided that any person becoming a director subsequent to the
Effective Date whose appointment to fill a vacancy or to fill a new Board
position was approved by a vote of at least three-quarters of the directors
comprising the Incumbent Board, or whose nomination for election by the
Company’s stockholders was approved by the same nominating committee serving
under an Incumbent Board, shall be, for purposes of this clause (iii),
considered as though he were a member of the Incumbent Board; or (iv) the
occurrence of any of the following of which the Incumbent Board does not approve
(A) merger or consolidation in which the Company is not the surviving
corporation or (B) sale of all or substantially all of the assets of the
Company; or (v) consummation of a plan of reorganization, merger or
consolidation of the Company with one or more corporations as a result of which
the outstanding shares of the class of securities then subject to the plan of
reorganization are exchanged or converted into cash or property or securities
not issued by the Company, which was approved by stockholders pursuant to a
proxy statement soliciting proxies from stockholders of the Company, by someone
other than the then current management of the Company.

Notwithstanding the foregoing and for the purposes of timing of payment,
distribution or settlement only, a Change in Control shall not be deemed to
occur under this Section 19 of this Plan with respect to any Award that
constitutes “non-qualified deferred compensation” within the meaning of Section
409A of the Code, unless the events that have occurred would also constitute a
“Change in the Ownership or Effective Control of a Corporation or in the
Ownership of a Substantial Portion of the Assets of a Corporation” under
Treasury Department Final Regulation 1.409A-3(i)(5), or any successor thereto.

20.

Governing Law

The Plan and the rights of all persons under the Plan shall be construed and
administered in accordance with the laws of the State of Delaware without regard
to its conflict of law principles.

21.

Effective Date and Term of Plan

The 2019 CARBO Ceramics Inc. Omnibus Incentive Plan was adopted by the Board on
March 19, 2019, subject to the approval of the Plan by the stockholders of CARBO
Ceramics.  No grants of Awards may be made under the Plan after the fifth
anniversary of the Effective Date.

 